Citation Nr: 1743894	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-31 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability evaluation for bilateral hearing loss disability, initially rated as noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1964 to May 1966.  

This matter comes before the Board of Veterans'' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In pertinent part, the October 2011 rating decision granted service connection for bilateral hearing loss disability, and assigned a noncompensable disability rating, effective May 25, 2010.

This matter was remanded in August 2016 for additional development.  The case was returned to the Board for appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

In a December 2016 rating decision, the Veteran's claim of entitlement to service connection for Meniere's disease was granted, and a 100 percent disability was assigned from May 25, 2010.  


CONCLUSION OF LAW

The appeal of the claim of entitlement to an increased disability rating for bilateral hearing loss disability has become moot by virtue of a December 2016 rating decision grant of service connection for the Veteran's Meniere's disease, and there remains no matter in controversy for which the Board has jurisdiction. 38 U.S.C.A. §§ 7104 (a), 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Veteran completed an appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, which denied the Veteran's claim of entitlement to an increased, compensable disability evaluation for bilateral hearing loss disability.  38 U.S.C.A. § 7104.  In an action dated in August 2016, the Board remanded the issue to the RO for additional due process considerations.  

Subsequently, in a December 2016 rating decision, service connection was granted for the Veteran's Meniere's disease, and a 100 percent disability evaluation was assigned for Meniere's syndrome manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring more than once a week, with or without tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6205 (2016).  Service connection for Meniere's disease was granted effective May 25, 2010, the date of the Veteran's original claim for service connection of his hearing loss disability.  A note associated with the rating criteria for diseases of the ear indicates that Meniere's syndrome is to be evaluated under the criteria for diseases of the ear or by separately evaluating hearing impairment and tinnitus, whichever results in a higher overall disability evaluation.  The note also states that evaluations for hearing impairment, tinnitus, and vertigo cannot be combined with an evaluation under Diagnostic Code 6205.  See 38 C.F.R. § 4.87.  

As the Veteran is in receipt of a 100 percent disability evaluation for his Meniere's disease with hearing loss and tinnitus, the issue of entitlement to an increased disability evaluation for bilateral hearing loss disability is moot.  As such, there is no legal basis upon which to award a higher evaluation for bilateral hearing loss disability.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, as this appeal has become moot by virtue of the December 2016 rating decision grant in full of the Veteran's claim of entitlement to service connection for Meniere's disease with hearing loss and tinnitus, the Veteran's claim is dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104 (a), 7105(d)(5) (West 2014).


ORDER

The appeal with respect to the issue of entitlement to an increased disability evaluation for bilateral hearing loss disability is dismissed.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


